                  Case 18-11248       Doc 105      Filed 03/04/20    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

In re:                                        )
                                              )
NAHID AHMADPOUR                               )
                                              )         Case No. 18-11248
                                              )         Chapter 7
                                              )
                                              )


                                               LINE

         Will the Court please note that Creditor, Nationwide Registry & Security Ltd. withdraws the

Proof of Claim that appears in the Claims Register as Claim No. 5-1; it was intended to be filed as

an amendment to the Proof of Claim that was filed as Claim No. 4-1; the Amended Proof of Claim

has now been filed and is identified as Claim No. 4-2 in the Claims Register.


                                                              Respectfully submitted,
                                                              Nationwide Registry & Security Ltd.
                                                              By Counsel

O’CONNOR & VAUGHN LLC
Robert L. Vaughn, Jr., VSB # 20633
11490 Commerce Park Drive, Suite 510
Reston, Virginia 20191
(703) 689-2100 Telephone
(703) 471-6496 Facsimile
Email: rvaughn@oconnorandvaughn.com

By /s/ Robert L. Vaughn, Jr.
Robert L. Vaughn, Jr.
Counsel for NRS

LAW OFFICES OF LEWIS AND ASSOCIATES, P.C.
Fitzgerald Lewis, Md. Bar No. 16912
6066 Leesburg Pike, Fouth Floor
Falls Church, VA 22041
(703) 912-3100 Telephone

By    /s/ Fitzgerald Lewis
        Fitzgerald Lewis
                                                  -1-
               Case 18-11248      Doc 105     Filed 03/04/20      Page 2 of 2




                                  Certificate of Service

       I HEREBY CERTIFY that on March 4, 2020, a copy of the foregoing Line was served via
the Court’s CM/ECF system to:

                     Office of the U.S. Trustee
                     6305 Ivy Lane, Suite 600
                     Greenbelt, MD 20770

                     Jon D. Pels
                     4845 Rugby Avenue,
                     Third Floor
                     Bethesda, MD 20814

                     Kevin D. Judd
                     601 Pennsylvania Avenue, NW
                     Suite 900 - South Building
                     Washington, D.C. 20004

                     Synchrony Bank
                     c/o PRA Receivables Management
                     claims@recoverycrop.com

                     Nahid Ahmadpour
                     14316 Kings Crossing Blvd
                     Boyds, MD 20841

                     Adam Kronfeld
                     11320 Random Hills Rd #630
                     Fairfax, VA 22030




                                                   /s/ Robert L. Vaughn, Jr
                                                   Robert L. Vaughn, Jr.




                                             -2-
